Citation Nr: 1000605	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.  
The Veteran provided testimony at a personal hearing at the 
RO in November 2008.  

In March 2009, the Board, in pertinent part, remanded the 
issue of entitlement to service connection for bilateral 
hearing loss for further development.  

In November 2009, the Board received an additional statement 
from the Veteran that has not been reviewed by the agency of 
original jurisdiction.  In light of the favorable decision 
below, there is no prejudice to the Veteran in not remanding 
the matter for RO review of the new evidence or argument.


FINDING OF FACT

The Veteran's current bilateral hearing loss is the result of 
exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss that 
is related to service.  He specifically alleges that he was a 
heavy equipment operator during service and that he built 
helicopter pads in Texas for helicopter pilots for training 
and landing.  He also reports that he worked twelve hours a 
day building roads and missile sites with equipment that 
didn't have cabs when he was in Vietnam and that he had no 
hearing protection whatsoever.  The Veteran argues that his 
exposure to heavy equipment noise caused his bilateral 
hearing loss.  He also reports that he was treated for ear 
problems during service.  

The Veteran had active service from April 1964 to April 1967.  
His DD-214 indicates that he one year and four days of 
foreign and/or sea service.  His occupational specialty was 
listed as a construction machine mechanic.  

The Veteran's service treatment records indicate that at the 
time of the March 1964 pre-induction examination, no defects 
were noted with respect to his ears, and an audiological 
evaluation showed pure tone thresholds in the Veteran's right 
ear of 5 (20), 5 (15), 5 (15), and 5 (10) decibels at 500, 
1000, 2000, and 4000 Hertz.  As to the left ear, pure tone 
thresholds were 5 (20), 5 (15), 5 (15), and 5 (10) decibels 
at the same frequencies.  An additional April 1964 
audiological examination report, listed on the pre-induction 
examination, noted that pure tone thresholds in the Veteran's 
right ear were -10 (5), -10 (0), -10 (0), and -10 (-5) 
decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone 
thresholds in his left ear were 0 (15), -10 (0), 0 (10), and 
25 (30) decibels at the same frequencies.  (NOTE: Prior to 
November 1967, audiometric results were reported in standards 
set forth by the American Standards Association (ASA).  Those 
are the figures on the left and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

A March 1965 treatment entry noted that the Veteran was seen 
for a common cold and a sore throat.  A June 1965 entry noted 
that the Veteran returned for ear irrigation.  An August 1965 
entry indicated that the Veteran had external otitis and 
otitis media of the left ear.  It was reported that he was 
given Tetracycline.  An April 1965 examination report noted 
that the Veteran had otitis externa in both ears.  His 
hearing, at that time, was 15/15 on whispered voice testing 
in both ears.  

The March 1967 separation examination report indicated that 
the Veteran had no ear defects and that his hearing was 15/15 
on whispered voice testing in both ears.  An audiological 
evaluation showed pure tone thresholds in the Veteran's right 
ear of -10 (5), -10 (0), -10 (0), and -10 (-5) decibels at 
500, 1000, 2000, and 4000 Hertz.  As to his left ear, pure 
tone thresholds were -10 (5), -10 (0), -10 (0), and -10 (-5) 
at the same frequencies.    

The Veteran's service treatment records do not show any 
hearing loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of record of hearing loss 
within the year after service as required for a presumption 
of service connection.  

The first post-service evidence of record of any hearing loss 
is in August 2005, decades after the Veteran's separation 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

An August 2005 VA treatment entry noted that the Veteran had 
a primary complaint of poor hearing.  The diagnoses included 
impaired hearing.  

An October 2005 VA audiological consultation report indicated 
that the Veteran had a chief complaint of decreased hearing 
in both ears.  He reported that the onset of his hearing loss 
was forty years earlier.  It was noted that the Veteran had 
military noise exposure from artillery, heavy equipment, and 
from combat.  The examiner stated that the Veteran's 
occupational noise exposure was from the use of power tools 
and heavy equipment with the use of hearing protection.  The 
examiner indicated that the pure tone testing indicated mild 
to profound sensorineural hearing loss in both ears and that 
the speech recognition testing was consistent with a profound 
impairment in the Veteran's right ear and a severe impairment 
in his left ear.  The impression was mild to profound 
sensorineural hearing loss from 1000 to 8000 Hertz in both 
ears.  The examiner indicated that "based on [the Veteran's] 
history of military noise exposure and the type and 
configuration of [his] hearing loss, it [was] at least as 
likely as not that [the Veteran's] hearing loss was caused 
during military service."  

VA treatment records dated from July 2007 to May 2008 show 
treatment for several disorders.  

An August 2008 VA audiological examination report, by the 
same examiner who conducted the October 2005 VA audiological 
consultation, indicated that the Veteran's claims file and 
medical records were reviewed.  The Veteran reported that he 
had hearing loss and that his greatest difficulty was 
understanding speech.  It was noted that the Veteran entered 
the service in April 1964 and that he was released in April 
1967.  The Veteran reported that he had a positive history 
for noise exposure during his military service.  He stated 
that he worked with heavy equipment and experienced tinnitus, 
ear pain, and temporary hearing loss following noise 
exposure.  He denied that he used hearing protection during 
service.  The Veteran reported that he had a history of 
occupational noise exposure with the use of hearing 
protection devices.  It was noted that he denied that he had 
any recreational noise exposure.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  As to a diagnoses, the examiner indicated that the 
Veteran had a sensorineural hearing loss, bilaterally, 
accompanied by tinnitus.  The examiner commented that the 
Veteran's "hearing loss and tinnitus [were] not caused by or 
a result of military noise exposure."  The examiner 
indicated that her opinion was based on evidence of normal 
hearing at the Veteran's entrance to and separation from 
active military duty.  

VA treatment records dated from April 2009 to July 2009 refer 
to continued treatment.  

A July 2009 VA audiological examination report noted that the 
Veteran's claims file and medical records were reviewed.  The 
Veteran complained of difficulty hearing and reported that 
his greatest difficulty was hearing in the presence of 
background noise.  He also stated that he had difficulty 
hearing television and that he needed to turn the volume up.  
It was noted that the Veteran served in the Army from April 
1964 to April 1967 and that he stated that his job title was 
a heavy equipment operator.  The Veteran reported that he had 
military noise exposure from heavy equipment, small guns 
(right-handed shooter), and truck nose without the use of 
hearing protection.  He indicated a history of occupational 
noise exposure with the use of hearing protection.  It was 
noted that the Veteran denied a history of recreational noise 
exposure.  The Veteran stated that he had an ear infection 
during his time in the service which was treated.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  The diagnoses were mild to severe sensorineural 
hearing loss in the right ear and mild to severe (1000 Hertz 
to 8000 Hertz) sensorineural hearing loss in the left ear.  
The examiner discussed the Veteran's medical history, 
including his service treatment records, in detail.  The 
examiner indicated that for the question pertaining to any 
residuals of the in-service ear infection, she was not a 
medical physician, but that the results from the present 
hearing evaluation as well as evaluations at a VA facility 
revealed sensorineural hearing loss (not conductive in 
nature) and normal tympanometry with the results suggesting 
normal middle ear function.  The examiner stated that it was 
her opinion that "the Veteran's hearing loss [was] not 
consistent with any residual in-service infection and/or 
treatment."  As to the Veteran's right ear, the examiner 
stated that the thresholds were reported to be within normal 
limits for enlistment as well as for the Veteran's separation 
from service.  The examiner remarked that, however, 3000 
Hertz and 6000 Hertz were not tested at the separation 
examination and that it was unknown if a decrease in hearing 
occurred from enlistment to separation at those frequencies.  
It was noted that such frequencies could be the first 
affected as a result of noise exposure.  The examiner 
reported that the Veteran had a history of military noise 
exposure without the use of hearing protection.  The examiner 
commented that it was her opinion that it was "at least as 
likely as not (50/50 probability) that the Veteran's 
diagnosed hearing loss disability [was] related to any aspect 
of his military service, including either as [a] residual to 
verified noise exposure as a heavy equipment operator."  

As to the Veteran's left ear, the examiner reported that she 
was questioning the validity of the separation examination 
due to an improvement seen in hearing of 15 decibels to 35 
decibels, which was not usually seen physiologically.  The 
examiner stated that it was her opinion that due to the 
Bekesy examination revealing a mild loss at 3000 Hertz and a 
borderline normal result at 4000 Hertz and the evaluation 
dated in April 1964 being consistent with thresholds on the 
Bekesy examination, the Veteran entered the military with a 
hearing loss.  The examiner remarked that it was less likely 
as not (less than 50/50 probability) that the Veteran's 
claimed hearing loss was caused by or the result of in-
service noise exposure while serving as a truck driver during 
military service.  The examiner stated that due to the 
evidence showing that the Veteran entered service with a 
hearing loss and the questionable validity of the separation 
examination (improvement in hearing thresholds with 3000 
Hertz and 6000 Hertz not being tested), it was her opinion 
that "the Veteran's hearing loss was at least as likely as 
not (50/50 probability) permanently aggravated by or a result 
of [his] claimed hearing loss due to his in-service noise 
exposure while serving as [a] truck driver during military 
service."  

An October 2009 report of contact in the record indicated 
that the examiner who conducted the August 2008 VA 
audiological examination report and October 2005 audiological 
consultation report, was contacted by phone.  It was noted 
that the examiner's October 2005 opinion was based on nothing 
more than the Veteran's assertions and her August 2008 
opinion was based on a review of the current examination and 
claims file.  It was reported that the examiner presently 
opined that there was a 50/50 chance that the Veteran's 
current hearing loss was due to service on the basis that 
there may have been an unrecorded decibel shift at 6000 Hertz 
at separation.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an October 2005 VA audiological 
consultation report indicated that the Veteran reported that 
the onset of his hearing loss was forty years earlier.  The 
Board notes, however, that such statement was nothing more 
than a recitation of the Veteran's belief.  As such, it is 
not probative in linking any present bilateral hearing with 
his period of service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  Additionally, 
the examiner pursuant to the October 2005 audiological 
consultation report indicated that "based on [the Veteran's] 
history of military noise exposure and the type and 
configuration of [his] hearing loss, it [was] at least as 
likely as not that [the Veteran's] hearing loss was caused 
during military service."  The Board notes, however, that 
there is no indication that the VA examiner reviewed the 
Veteran's entire claims file in providing her opinion.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given such circumstances, the VA examiner's opinion 
pursuant to the October 2005 VA consultation report would 
normally have little probative value in this matter.  

Additionally, the Board observes that an August 2008 VA 
audiological examination report, by the same examiner who 
conducted the October 2005 audiological consultation, noted 
that the Veteran's claims file was reviewed.  The diagnoses 
included a sensorineural hearing loss, bilaterally.  The 
examiner commented that the Veteran's "hearing loss and 
tinnitus [were] not caused by or a result of military noise 
exposure."  The examiner indicated that her opinion was 
based on evidence of normal hearing at the Veteran's entrance 
to and separation from active military duty.  The Board notes 
that the examiner reviewed the Veteran's claims file and 
provided a rationale for her opinion.  Therefore, the Board 
finds that the VA examiner's opinion would normally be 
probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

Further, the Board notes that a July 2009 VA audiological 
examination report noted that the Veteran's claims file was 
reviewed.   The diagnoses were mild to severe sensorineural 
hearing loss in the right ear and mild to severe (1000 Hertz 
to 8000 Hertz) sensorineural hearing loss in the left ear.  
The examiner discussed the Veteran's medical history, 
including his service treatment records, in detail.  As to 
the Veteran's right ear, the examiner indicated that it was 
her opinion that it was "at least as likely as not (50/50 
probability) that the Veteran's diagnosed hearing loss 
disability [was] related to any aspect of his military 
service, including either as [a] residual to verified noise 
exposure as a heavy equipment operator."  As to the 
Veteran's left ear, the examiner stated that it was less 
likely as not (less than 50/50 probability) that the Veteran 
claimed hearing loss was caused by or the result of in-
service noise exposure while serving as a truck driver during 
military service.  The examiner commented, however, that due 
to the evidence showing that the Veteran entered service with 
a hearing loss and the questionable validity of the 
separation examination (improvement in hearing thresholds 
with 3000 Hertz and 6000 Hertz not being tested), it was her 
opinion that "the Veteran's hearing loss was at least as 
likely as not (50/50 probability) permanently aggravated by 
or a result of [his] claimed hearing loss due to his in-
service noise exposure while serving as [a] truck driver 
during military service."

The Board notes that although the Veteran may have had 
decreased hearing acuity in his left ear at the time of the 
enlistment examination, he did not have a hearing loss 
disability in his left ear as defined by 38 C.F.R. § 3.385.  
The examiner appears to conclude that the Veteran's left ear 
hearing loss was not caused by exposure to noise exposure 
during service, but that it was aggravated by noise exposure 
during service.  The Board will consider the VA examiner's 
opinion as to the Veteran's left ear hearing loss to be 
favorable to his claim as was the examiner's opinion 
regarding the Veteran's right ear hearing loss.  The Board 
further observes that an October 2009 report of contact in 
the record noted that the examiner who conducted the October 
2005 VA audiological consultation report and the August 2008 
VA audiological examination report was contacted by phone.  
It was reported that examiner presently opined that there was 
a 50/50 chance that the Veteran's current hearing loss was 
due to service on the basis that there may have been an 
unrecorded decibel shift at 6000 Hertz at separation.  The 
Board observes that the examiner at the July 2009 
audiological examination reviewed the Veteran's claims file 
and provided a rational for her opinions.  The Board also 
notes that since the examiner who conducted the October 2005 
VA audiological consultation and the August 2008 VA 
audiological examination amended her opinion to favor the 
Veteran's claim, all the evidence of record supports the 
conclusions reached by the examiner in July 2009.  Therefore, 
the Board finds that the July 2009 VA examiner's opinion is 
the most probative in this matter.  See Wensch, supra.  

The evidence of record is indicative of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran's 
occupational specialty in service was listed as a 
construction machine mechanic and he clearly had noise 
exposure during service.  Additionally, the most probative 
medical opinion of record from the VA examiner at the July 
2009 examination, as well as the opinions provided by the 
other examiner pursuant to the October 2005 VA audiological 
consultation report and the August 2008 VA audiological 
examination report, as amended by her comments in October 
2009, have related the Veteran's bilateral hearing loss to 
service.  After reviewing the evidence, the Board finds that 
there is a reasonable basis to relate the Veteran's current 
bilateral hearing loss with his active duty.  38 C.F.R. 
§ 3.303(d).  Resolving reasonable doubt in favor of the 
Veteran, the Board finds that his current bilateral hearing 
loss began in service.  38 U.S.C.A § 5107(b).  The condition 
was incurred in service, warranting service connection.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


